*347OPINION.
Milliken :
Petitioner seeks to add carrying charges, such as interest and taxes, paid prior to March 1,1913, to the. cost of the property, for the purposes of determining gain or loss on the sale.' We have heretofore ruled on this question adversely to his contention. Appeal of Ottawa Park Realty Co., 5 B. T. A. 474.
■ The deficiencies in question should be. recomputed. The fair market price or value of the property on March 1, 1913, was $19,500 and depreciation on the building value of $1,507.50 should be subtracted from such value for purpose of determining gain resulting from the sale of the property for $21,380.

Judgment will he entered on 15 days’ notice, under Rule 50.